DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3 and 6-10 are objected to because of the following informalities: 
In claim 3, line 2, “in the region of” should be deleted (to improve the formality of the claim with respect to grammar).
In claim 6, line 2, “the blades” should be changed to --each blade-- and --respective-- should be added before “root” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 6, line 3, “blades at the” should be changed to --respective-- (to improve the formality of the claim with respect to antecedent basis practice).
In claim 7, line 2, “the blades” (first instance) should be changed to --each blade-- (to improve the formality of the claim with respect to antecedent basis practice).
In claim 7, line 2, --respective-- should be added before “tip” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 7, line 2, “of the blades” (second instance) should be deleted (to improve the formality of the claim with respect to antecedent basis practice).
In claim 7, line 3, --respective-- should be added before “root” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 8, line 2, “the blades” (first instance) should be changed to --each blade-- (to improve the formality of the claim with respect to antecedent basis practice).
In claim 8, line 2, --respective-- should be added before “tip” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 8, line 2, “of the blades” (second instance) should be deleted (to improve the formality of the claim with respect to antecedent basis practice).
In claim 8, line 2, --respective-- should be added before “root” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 9, line 2, “the blades” (first instance) should be changed to --each blade-- (to improve the formality of the claim with respect to antecedent basis practice).
In claim 9, line 2, --respective-- should be added before “tip” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 9, line 2, --respective-- should be added before “root” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 10, line 2, “the blades” (first instance) should be changed to --each blade-- (to improve the formality of the claim with respect to antecedent basis practice).
In claim 10, line 2, --respective-- should be added before “tip” (to improve the formality of the claim with respect to antecedent basis practice).
In claim 10, lines 2-3, “of the blades” should be deleted (to improve the formality of the claim with respect to antecedent basis practice).
In claim 10, line 3, --respective-- should be added before “root” (to improve the formality of the claim with respect to antecedent basis practice).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
	There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 2 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 2, the limitation recited as “a rate of transition between the first and second angles is irregular between the root and the tip” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I), a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. The instant recitation and the originally filed disclosure are ambiguous as to the nature of the procession (i.e., along the radial direction or radially along the contour of the blade) resulting in the “rate of transition”, such procession being necessary to fully and clearly describing the resulting geometry (i.e., the geometry required by the instant limitation is not sufficiently defined). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the limitation recited as “a rate of transition between the first and second angles is irregular between the root and the tip” renders the claim indefinite. The instant recitation and the originally filed disclosure are ambiguous as to the nature of the procession (i.e., along the radial direction or radially along the contour of the blade) resulting in the “rate of transition”, such procession being necessary to clearly describing the resulting geometry (i.e., the geometry required by the instant limitation is not sufficiently defined and, thus, unclear). 

In claim 11, the limitation recited as “An electric motor comprising an impeller according to claim 1” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the disclosure indicates that impeller 10 is separate/distinct from motor 100 and, thus, it is unclear how motor 100 can comprise impeller 10. Due to dependency, this rejection also applies to claim 12.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadia et al. (US 5,167,489 - hereafter referred to as Wadia).

In reference to claim 1
Wadia discloses:
An axial impeller comprising a hub (14) and a plurality of blades (12) extending about the hub, each blade comprising a root (18) fixed to the hub, a tip (20) spaced away from the hub, a leading edge (28) extending between the root and the tip, and a trailing edge (30) extending between the root and the tip, wherein the root is inclined at a first angle relative to a first axis parallel to a rotational axis of the impeller (see Figure 6 showing the root 18 as angled relative to the axial axis a), the tip is inclined at a second angle relative (see Figure 6) to the first axis, the second angle being greater (note: an angle convention can be constructed such that the instant condition is met; the absence of a convention for defining “angle” renders the “greater than” limitation arbitrary) than the first angle, and a first end of the trailing edge at the root is located downstream (see Figure 1) of a second end of the trailing edge at the tip, and a first end of the leading edge at the root is downstream (see Figure 1) of a second end of the leading edge at the tip.  

In reference to claim 2 (as far as it is clear and definite)
Wadia discloses:
The axial impeller of claim 1, wherein a rate of transition between the first and second angles is irregular between the root and the tip (note: the rate of change of the angle is irregular considering either a procession along the radial direction or a procession radially along the contour of the blade - both of these processions cannot be irregular for a blade that is non-planar/curved in the radial direction).  

In reference to claim 4
Wadia discloses:
The axial impeller of claim 1, wherein the trailing edge (30) comprises a curved profile (see Figure 1) in a meridional plane established by an axial direction and a radial direction and the leading edge (28) comprises a curved profile (see Figure 1) in the meridional plane.  

In reference to claim 5
Wadia discloses:
The axial impeller of claim 4, wherein the curvature of the trailing edge (30) in the meridional plane is greater than (see Figure 1) the curvature of the leading edge (28) in the meridional plane.  

Claims 1, 2, 6, 7, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujinaka (EP 0980979 A1 - hereafter referred to as Fujinaka; see attached copy).

In reference to claim 1
Fujinaka discloses:
An axial impeller comprising a hub (see Figure 1) and a plurality of blades (28) extending about the hub, each blade comprising a root (see e.g. Figures 1 and 3) fixed to the hub, a tip (see e.g. Figures 1 and 3) spaced away from the hub, a leading edge (see e.g. Figure 3 and note that arrow 5 represents the flow direction) extending between the root and the tip, and a trailing edge (see e.g. Figure 3 and note that arrow 5 represents the flow direction) extending between the root and the tip, wherein the root is inclined (see Figures 3 and 10(e)) at a first angle relative to a first axis parallel to a rotational axis of the impeller, the tip is inclined at a second angle (see Figures 3 and 10(a)) relative to the first axis, the second angle being greater than (note: an angle convention can be constructed such that the instant condition is met; the absence of a convention for defining “angle” renders the “greater than” limitation arbitrary) the first angle, and a first end of the trailing edge at the root is located downstream (see e.g. Figure 3 and note that arrow 5 represents the flow direction) of a second end of the trailing edge at the tip, and a first end of the leading edge at the root is downstream (see e.g. Figure 3 and note that arrow 5 represents the flow direction) of a second end of the leading edge at the tip.  

In reference to claim 2 (as far as it is clear and definite)
Fujinaka discloses:
The axial impeller of claim 1, wherein a rate of transition between the first and second angles is irregular between the root and the tip (note: the rate of change of the angle is irregular considering either a procession along the radial direction or a procession radially along the contour of the blade - both of these processions cannot be irregular for a blade that is non-planar/curved in the radial direction).  

In reference to claim 6
Fujinaka discloses:
The axial impeller of claim 1, wherein a cross-sectional shape of the blades at the root is different (see Figures 10(a) and 10(e)) to a cross-sectional shape of the blades at the tip.  

In reference to claim 7
Fujinaka discloses:
The axial impeller of claim 1, wherein a chord length of the blades at the tip is greater than (see Figures 3, 10(a), and 10(e)) the chord length of the blades at the root.  

In reference to claim 9
Fujinaka discloses:
The axial impeller of claim 1, wherein a maximum thickness of the blades is greater (see Figures 10(e) and 10(a)) at the root than at the tip.  

In reference to claim 11 (as far as it is clear and definite)
Fujinaka discloses:
An electric motor (3) comprising an impeller according to claim 1.  

In reference to claim 12
Fujinaka discloses:
A haircare appliance comprising an electric motor as claimed in claim 11 (note: the limitation recited as “haircare appliance” is considered as a statement of intended use; there is no structure resulting from “haircare appliance” and the fan of Fujinaka is capable of blowing hair).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wadia.

In reference to claim 3
Wadia discloses:
The axial impeller of claim 1.

Wadia does not disclose:
the second angle is in the region of 25-50% larger than the first angle. 

However, according to MPEP 2144.05 (II)(A), where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art. In the instant case, Wadia discloses the general conditions (i.e., relative sizes) of the specified ratio/percentage. Furthermore, Applicant has not disclosed any criticality to the ratio/percentage being utilized independent of any other blade geometry ratios/percentages. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Wadia to include the instant ratio/percentage for the purpose of achieving a desired fan performance (i.e., mass flow rate, pressure increase, acoustic profile, etc.).

Claims 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka.

In reference to claims 3, 8, and 10
Fujinaka discloses:
The axial impeller of claim 1.


Fujinaka does not disclose:
the second angle is in the region of 25-50% larger than the first angle. (claim 3)
the chord length of the blades at the tip is greater than the chord length of the blades at the root by between 10-80%. (claim 8)   
the maximum thickness of the blades at the tip is between 30-70% of the maximum thickness of the blades at the root. (claim 10)

However, according to MPEP 2144.05 (II)(A), where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art. In the instant case, Fujinaka discloses the general conditions (i.e., relative sizes) of the specified ratios/percentages. Furthermore, Applicant has not disclosed any criticality to each ratio/percentage being utilized independent of the others. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Fujinaka to include the instant ratios/percentages for the purpose of achieving a desired fan performance (i.e., mass flow rate, pressure increase, acoustic profile, etc.).

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Lin et al. (US 10,975,889) discloses fan blades having various geometric parameters disclosed by Applicant.
Warne (US 2017/0164710) discloses a hair care appliance comprising an impeller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364 and email is christopher.legendre@uspto.gov. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745